Case 1:19-cv-01337-CFC-CJB Document 139 Filed 09/15/20 Page 1 of 7 PageID #: 5881




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

 FINANCIALAPPS, LLC,                   )
                                       )
                    Plaintiff,         )
                                       )
              v.                       )     Civil Action No. 19-1337-CFC/CJB
                                       )
 ENVESTNET, INC. and                   )
 YODLEE, INC.,                         )
                                       )
                    Defendants.        )


                            MEMORANDUM ORDER

       Pending before me are Plaintiffs objections (D.I. 118) to the Magistrate

 Judge's Report and Recommendation issued on July 30, 2020 (D.I. 113). The

 Magistrate Judge recommended in his Report and Recommendation that I grant in

 part and deny in part Plaintiffs Motion to Dismiss Defendants' Counterclaims

 (D.I. 46). Specifically, the Magistrate Judge recommended that I grant the motion

 to dismiss Count One of the Counterclaims (for breach of contract) and deny the

 motion to dismiss the remaining three counts of the Counterclaims. I have

 reviewed the Repmi and Recommendation, the objections, and Defendants'

 response (D.I. 128).

       The Magistrate Judge had the authority to make his findings and

recommendation under 28 U.S.C. § 636(6 )(1 )(B). I review his findings and
Case 1:19-cv-01337-CFC-CJB Document 139 Filed 09/15/20 Page 2 of 7 PageID #: 5882




 recommendations de novo. § 636(6)(1); see also Fed. R. Civ. P. 72(6)(3); Brown

 v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

 The Fraudulent Inducement Counterclaim (Count Four)

       Plaintiff objects first to "the Report's erroneous recommendation" that

 Plaintiffs motion to dismiss "be denied with respect to Defendants' fraudulent

 inducement claim insofar as it relates to the 2018 Amended and Restated MSA

 [i.e., Master Services Agreement]." D.I. 118 at 1. The Magistrate Judge,

 however, did not recommend that the motion to dismiss this fraud counterclaim be

 denied "insofar as it relates to" the 2018 MSA. He simply-and appropriately-

 recommended that I deny the motion to dismiss the counterclaim-period, full

 stop. See D.I. 113 at 25 (recommending that the motion to dismiss be "denied

 with respect to Yodlee' s counterclaim for fraud (Count Four)").

       To be clear, Defendants alleged only one claim of fraudulent inducement-

 i.e, Count Four. That claim is based on alleged statements by Plaintiffs that

 purportedly induced Defendants to enter both the 2018 MSA and the original, 201 7

 MSA. D.I. 21 ,I,I 42, 98, 99, 101, 102. 1 Plaintiffs objection, like Defendants'


 1
   Defendants state in their response that "Yodlee has always maintained that its
 fraud counterclaim relates only to the 2017 MSA." D.I. 128 at 2. Count Four,
 however, expressly alleges that Plaintiff made false statements that induced Y odlee
 to enter "the Contracts." D.I. 21 ,I,I 98, 99, 101, 102. And "Contracts" is defined
 by the Counterclaims to include both the 2017 and 2018 MSAs. Id. ,I 42.
                                          2
Case 1:19-cv-01337-CFC-CJB Document 139 Filed 09/15/20 Page 3 of 7 PageID #: 5883




 objection to a previous Repmi and Recommendation issued by the Magistrate in

 this case, see D.I. 137 at 6, conflates a claim with the/acts alleged in support of

 that claim. Plaintiff does not dispute that Defendants alleged facts sufficient to

 sustain Count Four. Indeed, Plaintiff expressly states that it "does not object to

 [the Magistrate's] recommendation as it relates to the 2017 MSA." D.I. 118 at 4

 n.2. What Plaintiff seemingly wants is either an advisory opinion that Count Four

 could not be sustained based solely on allegations relating to the 2018 MSA or an

 order striking from Count Four the allegations relating to the 2018 MSA. But like

 district comi judges, magistrate judges are not tasked with issuing advisory

 opinions; and Plaintiff did not file a motion to strike. Accordingly, I will adopt

 the Magistrate Judge's recommendation that I deny the motion to dismiss the

 fraudulent inducement counterclaim.

 The Defamation Counterclaim {Count Three)

       Plaintiff next objects to the Magistrate Judge's recommendation that I deny

 the motion to dismiss Defendants' defamation counterclaim. According to the

 Counterclaims, the alleged defamatory statements were made by Plaintiffs counsel

 and repmied in aiiicles about this lawsuit posted on three websites directed to

 investment advisors. In each of the aiiicles, which were attached to the

 Counterclaims as exhibits, counsel is quoted as stating that "[Defendants] have

                                           3
Case 1:19-cv-01337-CFC-CJB Document 139 Filed 09/15/20 Page 4 of 7 PageID #: 5884




 deliberately stolen [Plaintiff's] technology, which is entirely unwarranted and

 unlawful." D.I. 21-5 at 4; D.I. 21-6 at 2; D.I. 27-1 at 3. In two of the articles,

 counsel is also reported to have said that "[w]e look forward to proving [in this

 case] that [Defendants] are liable for significant damages to our client, and

 persuading the court to issue a permanent injunction enjoining defendants from

 fmther unlawful activity." D.I. 21-5 at 4; D.I. 21-6 at 2.

       The Magistrate Judge concluded that "the key language here ("[Defendants]

 have deliberately stolen [Plaintiff's] technology, which is entirely unwarranted and

 unlawful") sure reads as if it is a flat statement of fact, one that is subject to

 objective verification" and therefore is actionable for defamation without

 transgressing the First Amendment. D.I. 128 at 20. Plaintiff's sole objection to

 this conclusion is that "there is no question that an ordinary reader would, in

 context, understand the statement to be the [non-actionable] opinion of [Plaintiff's]

 counsel." D.I.118at7.

       Neither the Counterclaims nor the articles in question, however, provide

 clarity about the context in which the alleged defamatory statements were made.

 It is impossible to tell from the Counterclaims or the aiticles when the statements

 were made, to whom they made, or how they were made. The statements could

 have been made orally in response to media inquiries. But they also could have

                                             4
Case 1:19-cv-01337-CFC-CJB Document 139 Filed 09/15/20 Page 5 of 7 PageID #: 5885




 been made as part of a written press release. The statements could have been

 made once or they could have been made on multiple occasions. It is possible that

 every time Plaintiff's counsel asserted that Defendants deliberately stole Plaintiff's

 technology, he immediately thereafter qualified the asse1iion by stating that "we

 look forward" to proving that assertion in comi. But it is also reasonable to infer

 from one of the articles that counsel did not so qualify his asse1iion that

 Defendants stole Plaintiff's technology; and it would not be unreasonable to

 interpret that unqualified assertion as an asse1iion of fact.

       For purposes of a Rule 12(b)(6) motion, I am required to assume that the

 allegations in the Counterclaims are true and to take those allegations in the light

 most favorable to Defendants. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

 Applying that standard here, I agree with the Magistrate Judge's finding that "it is

 at least plausible that the statement at issue can be construed as a provably false

 assertion of fact," D.I. 113 at 20. Accordingly, I will adopt the Magistrate Judge's

 recommendation that I deny the motion to dismiss Defendants' defamation claim.

 The Implied Covenant of Good Faith and Fair Dealing Claim {Count Two)

       Finally, Plaintiff objects to the Magistrate Judge's recommendation that I

 deny the motion to dismiss Count Two of Defendants' Counterclaims.

 Defendants allege in Count Two that Plaintiff "violated the implied covenant of

                                            5
Case 1:19-cv-01337-CFC-CJB Document 139 Filed 09/15/20 Page 6 of 7 PageID #: 5886




 good faith and fair dealing by threatening to terminate the Contracts unless Yodlee

 paid the unsubstantiated amount demanded by [Plaintiff and by] then abruptly

 shutting off service to [Yodlee's] clients." D.I. 21   ,r 87.   Plaintiff argues that

 dismissal of this claim is required because it is duplicative of a breach of contract

 claim.

          It is undisputed that under Delaware law (which the parties agree governs

 this claim) the implied covenant of good faith is inherent in every contract but does

 not apply to matters that are expressly addressed in the contract in question. See

 D.I. 118 at 8. Plaintiff argues that because the allegations underlying Count Two

 "concern[ ] termination of the 2017 and 2018 MS As" and because the MSAs have

 provisions that "concern termination," Count Two addresses a matter that is

 expressly governed by the MSAs and therefore should be dismissed. D.I. 118 at

 8-10. But the termination provisions of the MSAs cited by Plaintiff do not

 expressly bar, let alone address, the termination of service to Yodlee's clients;

 instead they address the termination of services to Yodlee itself, see, e.g., D.I. 2-1

 § 4( d). Thus, the allegations here fall into "that narrow band of cases where the

 contract as a whole speaks sufficiently to suggest an obligation and point' to a

 result, but does not speak directly enough to provide an explicit answer." Stewart

 v. BF Bolthouse Holdco, LLC, 2013 WL 5210220, at 15 (Del. Ch. Aug. 30, 2013).

                                            6
Case 1:19-cv-01337-CFC-CJB Document 139 Filed 09/15/20 Page 7 of 7 PageID #: 5887




 Accordingly, I agree with the Magistrate Judge's recommendation that I deny

 Plaintiffs motion to dismiss Count Two.

       NOW THEREFORE, on this 15th day of September in 2020, IT IS

 HEREBY ORDERED that:

       1. Plaintiffs Objections to the Magistrate Judge's Rep01i and

          Recommendation (D.I. 118) are OVERRULED;

       2. The Repmi and Recommendation (D.I. 113) is ADOPTED;

       3. Plaintiffs motion to dismiss (D.I. 46) is GRANTED IN PART AND

          DENIED IN PART; and

       4. Count I of Defendants' Counterclaim (D.I. 21) is DISMISSED

          WITHOUT PREJUDICE.

       5. Defendants shall have until September 30, 2020 to file an amended

          complaint.




                                           7
